Citation Nr: 1300789	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied service connection for PTSD (also claimed as depression and nerves).

The Veteran submitted a June 2009 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO.  A hearing was scheduled for October 2012, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn and the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2012).    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  In this case, the claims file does not include a medical opinion addressing whether the Veteran's acquired psychiatric disability, including PTSD, is related to service nor does it include the identified VA outpatient treatment records from a VA facility in Beckley, West Virginia or the identified records from the Social Security Administration (SSA).  

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that his acquired psychiatric disability, including PTSD, is causally related to his period of active military service.  Claims based on an in-service allegation of personal assault require special development due to the extremely personal and sensitive nature of these events and the fact that many incidents of personal trauma are not officially reported.  The victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor; it is often necessary to seek alternative evidence.  Applicable law and regulations state that VA will not deny a PTSD claim that is based upon an allegation of in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and then allowing the claimant an opportunity to furnish this type of evidence or to advise VA of the potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2012).  

On the question of current disability, the evidence of record documents the Veteran was diagnosed with PTSD in an October 2008 private psychiatric examination report.  VA outpatient treatment records also show he was initially assessed with a history of anxiety in July 1993 and initially diagnosed with generalized anxiety disorder in October 1993, major depression in June 1998, and adjustment disorder with mixed emotional features in March 2002.

As noted above, the Veteran served on active duty from September 1962 to September 1964.  

Concerning the question of in-service disease, injury, or event for an acquired psychiatric disability, the Veteran reported at the October 2008 private psychiatric examination as to being physically and verbally assaulted during basic training at Fort Gordon, Georgia.  Specifically, two sergeants beat and harassed him on two or three occasions over a period of three months, which included a blanket thrown over his head then beaten with something hard and threatened not to tell.  The Veteran also reported being harassed while stationed at Fort Benning.  The Veteran reiterated such in-service incidents in statements dated February 2009, April 2009, and October 2012.  The Veteran's wife further noted that since married to the Veteran in December 1962, she listened to him talk about being abused by sergeants in basic training and witnessed him keeping to himself.  

With respect to whether the Veteran's current acquired psychiatric disability may be associated with service, the Veteran's wife asserted in an April 2008 statement, that before entering service the Veteran smiled a lot, was fun to be with, had a good outlook on life, and talked about the future with anticipation.  Then, she noticed a change in the Veteran's personality immediately after going to Georgia, which included staying to himself most of the time.  At times, the Veteran also mentioned being abused by a couple of sergeants in basic training.  At the October 2008 private psychiatric examination, she reiterated that ever since the in-service incidents, the Veteran has completely secluded himself from family.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that the factor of relationship of current disability to service establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

The Board finds this case presents a certain medical question that cannot be answered by the Board and not addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, this question concerns the relationship, if any, between the Veteran's acquired psychiatric disability, including PTSD, and active service, to include the claimed in-service personal assaults.  This question should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As a result, the evidence of record presents an inadequate basis to adjudicate the issue of service connection for an acquired psychiatric disability, including PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A post-service VA examination with medical nexus opinion would assist in determining the nature and etiology of the acquired psychiatric disability on appeal.  

Furthermore, an April 2000 VA outpatient treatment record, as noted by the Veteran's representative in an October 2012 VA Form 646, indicates the Veteran is currently receiving Social Security Insurance (SSI) for psychological conditions (memory loss and depression).  Review of the record shows that reports from the SSA are not of record.  

The Court has repeatedly held that, when VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, VA must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 (1998).  The Veterans Claims Assistance Act of 2000 (VCAA) also emphasizes the need for VA to obtain records from any Federal agency.  See 38 U.S.C.A. § 5103A(b)(3), (c)(3).  

Additionally, an April 2008 VA outpatient Vet Center record noted the Veteran has been going to Beckley VA Medical Center (VAMC), but review of the record shows that treatment records from the VAMC in Beckley, West Virginia are not of record.  Because VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding the issue on appeal.  Under these circumstances, an attempt should be made by the RO to obtain pertinent records from the SSA and Beckley VAMC and associate them with the other evidence already on file.

Accordingly, the case is REMANDED for the following actions:
	
1.  Obtain from the SSA a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s).  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Obtain and associate with the claims file any outstanding VA outpatient treatment records from the Beckley VAMC pertaining to the claimed acquired psychiatric disability, including PTSD.  The facility must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3.  Provide the Veteran with the appropriate VCAA notice letter regarding his claim on appeal.  The letter must expressly advise the Veteran of the examples of other sources of evidence and behavior changes that may constitute credible supporting evidence of his alleged in-service personal assaults as provided in 38 C.F.R. § 3.304(f)(5).

4.  Schedule the Veteran for the appropriate VA examination to identify and clarify all acquired psychiatric disabilities, including PTSD, and determine whether there is a causal relationship between active military service and each diagnosed acquired psychiatric disability (if any).  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate psychiatric diagnoses rendered. 

A) The VA examiner must consider and specifically comment on the claimed in-service personal assaults asserted by the Veteran at the October 2008 private psychiatric examination, in statements dated February 2009, April 2009, and October 2012, and in any subsequent statements submitted by the Veteran in connection with the development requested above.  Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  A critical question is whether the Veteran actually has PTSD at this time.      

With regard to the claimed personal assaults, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service stressful experiences described by the Veteran occurred.  If the examiner determines that the claimed in-service assaults occurred, then he or she should make a determination as to whether it is at least as likely as not that the Veteran currently has PTSD as a result of the stressor event(s).

A critical question is whether it is at least as likely as not (50% or greater probability) that the Veteran has PTSD at this time.  A review of the August 2008 private examination from Dr. R.U.R. would be helpful.


In this regard, a question that the Board must address is whether the Veteran is exaggerating his PTSD symptoms and/or stressors associated with service (see VA treatment record dated February 2007, in which the Veteran denied, at that time, any PTSD in the past).

B) For any other acquired psychiatric disability found, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disability had its origin in service or is in any way related to the Veteran's active service from September 1962 to September 1964.  

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond. 

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


